  8:12-cr-00300-JFB-TDT Doc # 194 Filed: 06/15/21 Page 1 of 1 - Page ID # 2569




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                      Plaintiff,
                                                                 8:12CR300
       vs.
                                                                   ORDER
THOMAS SCHROPP,
                      Defendant.




       This matter is before the Court on defendant’s motion to reconsider, Filing No. 193,

this Court’s Memorandum and Order, Filing No. 192. Defendant contends that his legal

counsel, Karen Shanahan, was not responsive to his case and failed to communicate with

him and provided the Court with incorrect details regarding his health and imprisonment.

       The Court reviewed the request and noted all the alleged discrepancies. The Court

finds that none of the allegations change the analysis or result as set forth in the Court’s

Memorandum and Order, Filing No. 192. As a result, the Court will deny the motion for

reconsideration, finding that the discrepancies set forth by the defendant do not alter the

result found by the Court.

       THEREFORE, IT IS ORDERED THAT defendant’s motion for reconsideration,

Filing No. 193, is denied.

       Dated this 15th day of June, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
